DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5, and 17-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/4/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-16 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Prinzen et al. (US 20040044368).
Regarding claim 6, Prinzen discloses heart stimulation employing a multi-electrode array in contact with the heart (Figs. 2, 7, section 0020,  three electrode 
Concerning claim 7, Prinzen discloses the multi-electrode array comprises two electrodes (Fig. 7).
With respect to claim 8, Prinzen discloses delivering additional pulses to the two electrode array, wherein each electrode receives an opposite phase pulse 
Regarding claim 9, Prinzen discloses delivering additional pulses to one or more additional sets of electrodes, each one or more additional sets of electrodes comprising at least one cathodal electrode and at least one anodal electrode, wherein each one or more additional set of electrodes comprises at least one overlapping electrode in common from a set of electrodes receiving an immediately previous pulse (Section 0022, The first electrode and second electrode polarity is switched. The first electrode switches polarity to function alternatively as a first cathode and a first anode and the second electrode switches polarity to function alternatively as a second cathode and a second anode. When the first electrode receives the first polarity pulse, the first electrode functions as a cathode. When the second electrode receives the second polarity pulse, the second electrode functions as an anode. When either the first electrode or the second electrode function as an anode, the anode typically receives a 
Concerning claim 10, Prinzen discloses pulses are delivered in a sequence such that each pulse is delivered to a unique electrode (Section 0022, The first electrode and second electrode polarity is switched. The first electrode switches polarity to function alternatively as a first cathode and a first anode and the second electrode switches polarity to function alternatively as a second cathode and a second anode. When the first electrode receives the first polarity pulse, the first electrode functions as a cathode. When the second electrode receives the second polarity pulse, the second electrode functions as an anode. When either the first electrode or the second electrode function as an anode, the anode typically receives a higher stimulation signal than the cathode. The left-ventricle is stimulated with a second polarity pulse delivered to the first electrode implanted in left-ventricular endocardial tissue. Some embodiments of the bi-polar dual site pacing use only the first electrode and the second electrode for pacing).
With respect to claim 11, Prinzen discloses the overlapping electrodes of the array have an ascending order of thresholds and the pulses are delivered in a sequence according to the ascending order of thresholds (section 0022, Some embodiments of the bi-polar dual site pacing use only the first electrode and the second electrode for pacing. Energy consumption is reduced because the first polarity and the opposite polarity serve to reduce the need for charge balancing. Embodiment of the method for 
Regarding claim 12, Prinzen discloses the pulses are delivered in a sequence that reduces energy expenditure from a power source (Section 0022, Energy consumption is reduced because the first polarity and the opposite polarity serve to reduce the need for charge balancing).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prinzen et al. (US 20040044368) in view of Henry et al (US 20150328464)

Concerning claim 13, Prinzen discloses the invention substantially as claimed however does not disclose multi-electrode array comprises four electrodes. Henry discloses multi-electrode array comprises four electrodes (section 0036, In the central 2, the four electrodes E21, E22, E23, E24 are selectivity electrodes individually connected to the pulse generator via the splitter circuit REP, in order for each electrode to be able to play the role of anode, or the role of cathode). This allows for proper therapy to be delivered at multiple locations of the cardiac tissue. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Prinzen by adding 4 electrodes as taught by Henry in order to facilitate proper therapy to be delivered at multiple locations of the cardiac tissue.
Regarding claim 15, Prinzen in view of Henry, specifically Henry discloses the multi-electrode array comprises more than four electrodes (Fig. 3A). This allows for proper therapy to be delivered at multiple locations of the cardiac tissue.
Concerning claim 16, Prinzen in view of Henry, specifically Henry discloses the more than four electrodes are arranged approximately equidistantly around, and in contact with, the heart (Fig. 3A). This allows for proper therapy to be delivered at multiple locations of the cardiac tissue.
Claim Objections
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792